Name: Commission Regulation (EC) No 2542/1999 of 25 November 1999 amending Annex I to Council Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules
 Type: Regulation
 Subject Matter: trade policy;  leather and textile industries;  international trade;  cooperation policy
 Date Published: nan

 Avis juridique important|31999R2542Commission Regulation (EC) No 2542/1999 of 25 November 1999 amending Annex I to Council Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules Official Journal L 307 , 02/12/1999 P. 0014 - 0045COMMISSION REGULATION (EC) No 2542/1999of 25 November 1999amending Annex I to Council Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rulesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules(1), as last amended by Commission Regulation (EC) No 1457/97(2) and in particular Article 28 thereof,(1) Whereas modifications have been introduced in the Combined Nomenclature applicable from 1 January 1999(3);(2) Whereas it is therefore necessary to amend Annex I to Regulation (EC) No 517/94 in order to take into account these modifications, which are applicable to the importation into the Community of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Management Committee,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 517/94 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 November 1999.For the CommissionPascal LAMYMember of the Commission(1) OJ L 67, 10.3.1994, p. 1.(2) OJ L 199, 26.7.1997, p. 6.(3) OJ L 292, 30.10.1998, p. 1.ANNEX"ANNEX IA. TEXTILE PRODUCTS REFERRED TO IN ARTICLE 1(2)1. Without prejudice to the rules for the interpretation of the Combined Nomenclature, the wording of the description of goods is considered to be indicative value only, since the products covered by each category are determined, within this Annex, by CN codes. Where there is an "ex" symbol in front of a CN code, the products covered in each category are determined by the scope CN code and by that of the corresponding description.2. Garments which are not recognizable as being garments for men or boys or as being garments for women or girls are classified with the latter.3. Where the expression "babies' garments" is used, this is meant also to cover girls' garments up to and including commercial size 86.GROUP I A>TABLE>GROUP I B>TABLE>GROUP II A>TABLE>GROUP II B>TABLE>GROUP III A>TABLE>GROUP III B>TABLE>GROUP IV>TABLE>GROUP V>TABLE>B. OTHER TEXTILE PRODUCTS REFERRED TO IN ARTICLE 1(1)Combined Nomenclature codes3005 903921 12 00ex 3921 13ex 3921 90 604202 12 194202 12 504202 12 914202 12 994202 22 104202 22 904202 32 104202 32 904202 92 114202 92 154202 92 194202 92 914202 92 985604 10 006309 00 006310 10 106310 10 306310 10 906310 90 00ex 6405 20ex 6406 10ex 6406 99ex 6501 00ex 6502 00ex 6503 00ex 6504 00ex 6505 906601 10 006601 91 006601 99 006601 99 907019 117019 12ex 7019 198708 21 108708 21 908804 00 009113 90 30ex 9113 90 90ex 9404 90ex 9612 10"